DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al. (US 2006/0290218 A1) in view of Riedl et al. (US 2012/0014823 A1).
RE claim 1, Shafer teaches a rotor 30 (Fig.2) for an electric machine, comprising: a rotor shaft (¶ 30), a core 10 that is connected to the rotor shaft and that surrounds the rotor shaft (see ¶ 30 for bore 31 is for receiving the shaft. In other words, shaft received in bore 31 and would be surrounded by core 10), a plurality of permanent magnets 50 that are connected to the core 10 in a ring-shaped arrangement (Fig.3) on the outside, and a plurality of web-shaped holding elements 78, each of which makes contact with at least one of the permanent magnets 50 on the outside in certain sections (Fig.5), wherein the holding elements 78 cover each of the at least one associated permanent magnet 50 on an outer surface 54 thereof exclusively in a section that is located centrally relative to a circumferential direction of the rotor (Fig.5).
Shafer does not teach the core is non-rotatably connected to the rotor shaft.
Riedl suggests that rotor core can be fixed onto the rotor shaft in non-rotating manner by interference fit in a reliable manner (¶ 106) and the core can be prevent from being detached from the shaft during rotation thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shafer by having the core is non-rotatably connected to the rotor shaft, as suggested by Riedl, for the same reasons as discussed above.

RE claim 2/1, Shafer in view of Riedl has been discussed above. Shafer further teaches the permanent magnets 50 are covered on the outside exclusively by the holding elements 78.

RE claim 3/1, Shafer in view of Riedl has been discussed above. Shafer further teaches the permanent magnets 50 have cross-sectional surfaces that are rectangular (Fig.3) or in the form of circular ring segments.

RE claim 6/1, Shafer in view of Riedl has been discussed above. Shafer further teaches at least some of the holding elements 78 extend completely along the lengthwise extension of the at least one associated permanent magnet 50 and are connected to each other directly (via element 70, see Fig.3) or indirectly at one or both front faces of the permanent magnets 50 in such a way that they reciprocally support a radial load onto the holding elements 78 that is oriented towards the outside.

RE claim 7/1, Shafer in view of Riedl has been discussed above. Shafer further teaches at least some of the holding elements 78 are attached to a connecting ring 70, at least at one of their lengthwise axial ends (Fig.3).

RE claim 8/7, Shafer in view of Riedl has been discussed above. Shafer further teaches some of the holding elements 78 and the connecting ring 70 are made of plastic (see ¶ 32 for ring 70 is made of plastic).

RE claim 11/1, Shafer in view of Riedl has been discussed above. Shafer further teaches none of the web-shaped holding elements 78 covers any edge 56 of the plurality of permanent magnets 5 (Fig.5).

RE claim 12/1, Shafer in view of Riedl has been discussed above. Shafer further teaches each of the plurality of permanent magnets 50 includes edges where the outer surface 54 of the permanent magnet meets 50 a side surface of the permanent magnet 50, and none of the web-shaped holding elements 78 cover any of the edges of the permanent magnets 50 (Fig.5).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer in view of Riedl as applied to claim 1 above, and further in view of Burkhardt et al. (DE 102014223330 A, the machine translation of which has been provided)	RE claim 4/1, Shafer in view of Riedl has been discussed above. Shafer does not teach at least some of the holding elements extend from the two front faces of the core only in certain sections over the lengthwise extension of the associated permanent magnet(s), said extension running along the axis of rotation of the rotor.
Burkhardt teaches at least some of the holding elements 3a, 3b extend from the two front faces of the core 9 only in certain sections over the lengthwise extension of the associated permanent magnet(s) 11 (Fig.4), said extension running along the axis of rotation 5 of the rotor 1 (Fig.4). Such design lead to low weight but increase stability of the rotor (¶ 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shafer in view of Riedl by having at least some of the holding elements extend from the two front faces of the core only in certain sections over the lengthwise extension of the associated permanent magnet(s), said extension running along the axis of rotation of the rotor, as taught by Burkhardt, for the same reasons as discussed above.

RE claim 5/4, as discussed above, Burkhardt teaches in each case, two holding elements 3a, 3b coming from different front faces are connected to each other in such a way that they reciprocally support a radial load onto the two holding elements 3a, 3b (According to the instant application original disclosure specification ¶ 37, the reciprocally support is obtained by structure of recess and projection. Therefore, see Burkhardt’s Fig.1 and ¶ 23 for engaging surface 15a, 15b can be formed by depression and rib which is equivalent to recess and projection).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer in view of Riedl as applied to claim 9 above, and further in view of Lee et al. (US 2013/0187506 A1).
RE claim 9/1, Shafer in view of Riedl has been discussed above. Shafer further teaches an electric machine having a rotor according to claim 1.
Angler does not teach said electric machine has a stator that surrounds the rotor.
Lee teaches electric machine has a stator 200 that surrounds the rotor 300 (Figs.1). The stator surrounded the rotor to provide electromagnetic field to interact with the rotor for rotation so that the electric machine can function thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shafer in view of Riedl by having said electric machine has a stator that surrounds the rotor, as taught by Lee, for the same reasons as discussed above.

RE claim 10/9, as discussed above, Lee teaches the stator delimits a cylindrical inner volume 212 (Fig.2).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834